FILED
                             NOT FOR PUBLICATION                            OCT 11 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RODERICK L. MITCHELL,                            No. 10-16929

               Plaintiff - Appellant,            D.C. No. 2:08-cv-02284-FCD-
                                                 CMK
  v.

ROXAN SANDERS; et al.,                           MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Frank C. Damrell, Jr., District Judge, Presiding

                           Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Roderick L. Mitchell, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo a district court’s dismissal under Federal Rule of Civil

Procedure 12(b)(6), Hebbe v. Pliler, 627 F.3d 338, 341 (9th Cir. 2010), and for an

abuse of discretion a dismissal without leave to amend, Halet v. Wend Inv. Co.,

672 F.2d 1305, 1310 (9th Cir. 1982). We affirm.

      The district court properly dismissed the action because Mitchell failed to

state sufficient facts to show that defendants acted with deliberate indifference to

his carpal tunnel condition. See Toguchi v. Chung, 391 F.3d 1051, 1058 (9th Cir.

2004) (a prison official acts with deliberate indifference only if he or she knows of

and disregards an excessive risk to the prisoner’s health and safety, and a

difference in medical opinion is insufficient to establish deliberate indifference).

      The district court did not abuse its discretion by dismissing Mitchell’s

complaint without leave to amend because amendment would have been futile. See

Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc) (a district court need

not grant leave to amend if the defects of the complaint cannot be cured).

      Mitchell’s remaining contentions are unpersuasive.

      AFFIRMED.




                                           2                                     10-16929